PER CURIAM.
The appellant claims that the warrant under which the marshal dispossessed the defendant was void, because the proceedings were not initiated and conducted in accordance with the provi-, sions of the Code of Civil Procedure, and the court had no jurisdiction to issue such a warrant. The record of these proceedings was introduced in evidence at the trial, but does not appear among the exhibits submitted on this appeal.
While it was the duty of the appellant to see that the return was properly prepared, we think that, in the interests of justice, the record should be returned to the files, in order that the appellant may have opportunity to correct the return.